        Case 9:17-cv-00050-DLC-JCL Document 182 Filed 04/22/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                MISSOULA DIVISION

  TANYA GERSH,
                                                    CV 17-50-M-DLC-JCL
          Plaintiff,

   and                                                ORDER

  TIMOTHY C. FOX, in his official
  capacity as Attorney General of the
  State of Montana,

          Intervenor,

  vs.

  ANDREW ANGLIN,

          Defendant.




        At the request of the parties, the Court held a telephonic status conference

with the parties on April 22, 2019. As a result of the matters discussed in the

conference, IT IS HEREBY ORDERED as follows:

        1. Defendant Andrew Anglin’s attorneys stated that pursuant to L.R.

83.3(b)(2)(B)(i) they served Anglin with notice of their intent to move to withdraw

as counsel. Therefore, if Anglin’s attorneys proceed with their intent, then on or

before May 13, 2019, Anglin’s attorneys shall file their motion to withdraw in

accordance with L.R. 83.3(b) supported by the facts presented in an affidavit as

                                           1
     Case 9:17-cv-00050-DLC-JCL Document 182 Filed 04/22/19 Page 2 of 3



required by L.R. 83.3(b)(2)(B). Pursuant to L.R. 7.1(c)(1), Anglin’s attorneys shall

state, within the text of the motion, whether the other parties to this action oppose

the motion.

      2. Upon filing the motion to withdraw, counsel for Anglin shall file under

seal all documents Plaintiff Tanya Gersh produced to Anglin through discovery

which Gersh marked as “For Attorneys’ Eyes Only”, and shall destroy any and all

copies of such documents.

      3. On or before May 13, 2019, Defendant Andrew Anglin shall either (a)

have his new counsel file a notice of appearance, or (b) file a notice stating that he

intends to proceed pro se in this action.

      4. Counsel for Gersh stated they have issued a notice to Anglin to take his

deposition on April 30, 2019. And counsel for Anglin stated that Anglin has

expressed his intent not to appear for his deposition. Therefore, Anglin is hereby

cautioned as follows: If Anglin fails to appear for his deposition pursuant to the

Rule 30(b) notice of his deposition which counsel states has been issued to him,

and in view of the Court’s Order entered April 5, 2019, denying Anglin’s motion

for protective order relative to his deposition, the Court will enter Anglin’s default

in this matter. Thereafter, the Court would entertain a motion filed by Gersh under

Fed. R. Civ. P. 37(d)(1) for the entry of default judgment against Anglin as

provided in Rule 37(d)(3).


                                            2
Case 9:17-cv-00050-DLC-JCL Document 182 Filed 04/22/19 Page 3 of 3



5. The close of fact discovery is hereby extended until June 14, 2019.

6. Counsel for Anglin shall deliver a copy of this order to Andrew Anglin.

DATED this 22nd day of April, 2019.



                                      ______________________________
                                      Jeremiah C. Lynch
                                      United States Magistrate Judge




                                  3
